Exhibit 10.4

AGREEMENT OF CONVEYANCE, TRANSFER AND ASSIGNMENT OF ASSETS AND ASSUMPTION OF
OBLIGATIONS

This Agreement of Conveyance, Transfer and Assignment of Assets and Assumption
of Obligations (“Transfer and Assumption Agreement”) is made as of January 9,
2013, by Be Active Holdings, Inc., a Delaware corporation (“Assignor”), and
Superlight Holdings, Inc., a Delaware corporation and a wholly-owned subsidiary
of Assignor (“Assignee”).

 

WHEREAS, Assignor and its predecessor (Super Light, Inc.) was engaged in the
business of becoming a leading low cost disposable baby diaper brand in Israel,
as well as any and all other operations conducted by Assignor prior to the date
hereof (the “Former Business”); and

 

WHEREAS, Assignor desires to convey, transfer and assign to Assignee, and
Assignee desires to acquire from Assignor, all of the assets of Assignor
relating to the operation of the Former Business, and in connection therewith,
Assignee has agreed to assume all of the liabilities of Assignor relating to the
Former Business, on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.             Assignment.

 

1.1.          Assignment of Assets. For good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged by Assignor, Assignor does
hereby assign, grant, bargain, sell, convey, transfer and deliver to Assignee,
and its successors and assigns, all of Assignor’s right, title and interest in,
to and under the assets, properties and business, of every kind and description,
wherever located, real, personal or mixed, tangible or intangible, owned, held
or used in the conduct of the Former Business (the “Assets”), including, but not
limited to, the Assets listed on Exhibit A hereto, and identified in part by
reference to Assignor’s predecessor’s balance sheet as of December 31, 2011,
filed with the Securities and Exchange Commission as part of Assignor’s annual
report on Form 10-K on February 21, 2012, as amended (the “Balance Sheet”).
Notwithstanding anything to the contrary contained herein, the term Assets shall
not include either the assets of or the business conducted by Be Active Brands,
Inc., a Delaware subsidiary, or any of its subsidiaries.

 

1.2          Further Assurances. Assignor shall from time to time after the date
hereof at the request of Assignee and without further consideration execute and
deliver to Assignee such additional instruments of transfer and assignment,
including without limitation any bills of sale, assignments of leases, deeds,
and other recordable instruments of assignment, transfer and conveyance, in
addition to this Transfer and Assumption Agreement, as Assignee shall reasonably
request to evidence more fully the assignment by Assignor to Assignee of the
Assets.

 

Section 2.             Assumption.

 

2.1          Assumed Liabilities. As of the date hereof, Assignee hereby assumes
and agrees to pay, perform and discharge, fully and completely, all liabilities,
commitments, contracts, agreements, obligations or other claims against
Assignor, whether known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory, or otherwise associated with the Former
Business whenever arising (the “Liabilities”), including, but not limited to,
the Liabilities listed on Exhibit B, and identified in part by reference to the
Balance Sheet.

 

2.2          Further Assurances. Assignee shall from time to time after the date
hereof at the request of Assignor and without further consideration execute and
deliver to Assignor such additional instruments of assumption in addition to
this Transfer and Assumption Agreement as Assignor shall reasonably request to
evidence more fully the assumption by Assignee of the Liabilities.

 

Section 3.             Headings. The descriptive headings contained in this
Transfer and Assumption Agreement are for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Transfer and
Assumption Agreement.

 

Section 4.             Governing Law. This Transfer and Assumption Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware applicable to contracts made and to be performed entirely within that
state, except that any conveyances of leaseholds and real property made herein
shall be governed by the laws of the respective jurisdictions in which such
property is located.

 

[The remainder of this page is blank intentionally.]



1

 

[SIGNATURE PAGE TO TRANSFER AND ASSUMPTION AGREEMENT]

 

IN WITNESS WHEREOF, this Transfer and Assumption Agreement has been duly
executed and delivered by the parties hereto as of the date first above written.

 

BE ACTIVE HOLDINGS, INC.

 

 

By: _______________________

Name: Marc Wexler

Title: Chief Executive Officer

 

SUPERLIGHT HOLDINGS, INC.

 

 

By: _______________________

Name: Zeev Joseph Kiper

Title: President and Chief Executive Officer





2

 

Exhibit A

 

(a)                 All of the equipment, computers, servers, hardware,
appliances, implements, and all other tangible personal property that are owned
by Assignor and have been used in the conduct of the Former Business;

(b)                 all inventory associated with the Former Business;

(c)                 all real property and real property leases to which Assignor
is a party, and which affect the Former Business or the Assets;

(d)                 all contracts to which Assignor is a party, or which affect
the Former Business or the Assets, including leases of personal property;

(e)                 all rights, claims and causes of action against third
parties resulting from or relating to the operation of the Former Business or
the Assets, including without limitation, any rights, claims and causes of
action arising under warranties from vendors and other third parties;

(f)                  all governmental licenses, permits, authorizations,
consents or approvals affecting or relating to the Former Business or the
Assets;

(g)                 all accounts receivable, notes receivable, prepaid expenses
and insurance and indemnity claims to the extent related to any of the Assets or
the Former Business;

(h)                 all goodwill associated with the Assets and the Former
Business;

(i)                   all business records, regardless of the medium of storage,
relating to the Assets and/or the Former Business, including without limitation,
all schematics, drawings, customer data, subscriber lists, statistics,
promotional graphics, original art work, mats, plates, negatives, accounting and
financial information concerning the Assets or Former Business;

(j)                  all internet domain names and URLs of the Former Business,
software, inventions, art works, patents, patent applications, processes, shop
rights, formulas, brand names, trade secrets, know-how, service marks, trade
names, trademarks, trademark applications, copyrights, source and object codes,
customer lists, drawings, ideas, algorithms, processes, computer software
programs or applications (in code and object code form), tangible or intangible
proprietary information and any other intellectual property and similar items
and related rights owned by or licensed to Assignor used in the Former Business,
together with any goodwill associated therewith and all rights of action on
account of past, present and future unauthorized use or infringement thereof;
and

(k)                 all other privileges, rights, interests, properties and
assets of whatever nature and wherever located that are owned, used or intended
for use in connection with, or that are necessary to the continued conduct of,
the Former Business as presently conducted or planned to be conducted.

3

 

Exhibit B



(a)                 All liabilities in respect of indebtedness of Assignor
related to the Former Business;

(b)                 product liability and warranty claims relating to any
product or service of Assignor associated with the Former Business;

(c)                 taxes, duties, levies, assessments and other such charges,
including any penalties, interests and fines with respect thereto, payable by
Assignor to any federal, provincial, municipal or other government, domestic or
foreign, incurred in the conduct of the Former Business;

(d)                 liabilities for salary, bonus, vacation pay, severance
payments damages for wrongful dismissal, or other compensation or benefits
relating to Assignor’s employees employed in the conduct of the Former Business;
and

(e)                 any liability or claim for liability (whether in contract,
in tort or otherwise, and whether or not successful) related to any lawsuit or
threatened lawsuit or claim (including any claim for breach or non-performance
of any contract) based upon actions, omissions or events relating to the Former
Business. 


4 